Citation Nr: 1237012	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-26 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1987 to May 1991 and on active duty for training (ACDUTRA) from March 1985 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

Despite what the RO does with respect to an application to reopen a previously denied claim, the question of whether new and material evidence has been received sufficient to reopen a claim is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim.

In April 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board observes that in addition to PTSD, the medical evidence of record also indicates diagnoses of major depressive disorder, adjustment disorder, and dysthymic disorder.  See, e.g., the private psychological evaluation by Dr. T.T.E. dated in August 2009 and a VA examination report dated in December 2010.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (the Court) has recently decided that a veteran is not held to the disabilities he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

(As will be discussed below, the issue on appeal is being reopened.  The underlying issue of entitlement to service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In a November 2005 decision, the RO declined to reopen a claim of entitlement to service connection for PTSD; service connection for a depressive disorder was denied in March 2007.

2.  The evidence submitted since the prior RO decisions is not cumulative nor redundant of the record at the time of the prior final denials and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  November 2005 and March 2007 RO decisions denying service connection are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the prior final denials, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In any event, and in this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

The RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD in November 2005.  Service connection for a depressive disorder was denied in March 2007.  The Veteran did not file a notice of disagreement as to the RO decisions, so those decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

As a result of the finality of the prior decisions, the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions:  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.

In this case, the evidence of record at the time of the November 2005 RO decision included the Veteran's claim, VA and private treatment records, a VA psychological examination dated September 1998, multiple statements from the Veteran, and service treatment records.

The Veteran's service treatment records show that the Veteran received treatment in April 1989 for alcohol abuse.  This history of alcohol use was documented in the April 1991 service separation examination; however, no other psychological abnormalities were indicated at that time.

A September 1992 Vet Center treatment record noted that the Veteran "may be having a difficult time readjusting after release from the military."  A private treatment record dated in July 1993 noted that the Veteran "said he had come back from Saudi Arabia about six months ago and had been having problems ever since he came back."  The practitioner noted "no past psychiatric history, except that he had had a problem with drinking in the past."  The Veteran was diagnosed with alcohol dependence and possible PTSD.

VA treatment records documented a December 1997 admission for alcohol treatment.  The Veteran was diagnosed with alcohol dependency, alcohol-related gambling, nicotine dependence, and personality disorder, not otherwise specified (NOS).  The December 1997 discharge summary indicated that the Veteran admitted to a depressed mood "which has been associated with ethanol consumption."

The September 1998 VA psychological examiner indicated that the Veteran did not fit the criteria for PTSD.  Specifically, the examiner explained that the Veteran "[d]id not experience any significant identifiable trauma or event."  The examiner diagnosed the Veteran as follows:  "alcohol dependence; adjustment disorder with depressed mood; and rule-out mood disorder secondary to alcohol."  With respect to the Minnesota Multiphasic Personality Inventory (MMPI-II), the examiner indicated that the results resulted in "an invalid and uninterpretable profile."

A VA discharge summary dated in April 2000 documented a diagnosis of major depression in addition to alcohol abuse.  Private treatment records dated from 2004 to 2005 documented multiple admissions as a result of suicidal threats.  Diagnoses of major depression, depressive disorder, NOS, and "rule-out PTSD" were noted.  See the private treatment records dated April 2004 and February 2005.  Additionally, an April 2004 treatment record contained an Axis IV notation of "[l]ongstanding problems with alcoholism, depression, trouble adjusting status-post Gulf War."  A private treatment record dated in May 2004 documented a diagnosis of depressive disorder secondary to general medical condition.  A February 2005 private history and physical report documented a history of PTSD based upon the Veteran's self-report.

In multiple statements, the Veteran asserted that he feared for his life during his Gulf War deployment to Saudi Arabia and Iraq.  The Veteran described scud missile attacks and chemical warfare alarms.  He stated that he never knew "where it may hit or if it was a chemical warhead or not."  See, e.g., the Veteran's statement dated May 2005.

In a June 2005 letter, Vet Center counselor, Mr. J.A.S., reported that the Veteran described in-service stressors such as driving through a minefield as well as encountering with a division of tanks, which were not immediately identified as enemy or American.  Mr. J.A.S. further noted that the Veteran "scored a 140 on the Mississippi, which would point toward a high level of PTSD symptoms."

In November 2005, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD.  The RO specifically indicated that the "evidence does not show a confirmed diagnosis of PTSD which would permit a finding of service connection; therefore, the prior decision for denying PTSD as service connected is confirmed and continued."

Evidence received since the prior decisions consists of VA outpatient treatment records, a private psychological evaluation by Dr. T.T.E., a VA psychological examination dated in December 2010, and lay statements from the Veteran.

In an August 2009 private psychological evaluation, Dr. T.T.E. discussed the Veteran's in-service stressors including the scud missile and chemical warfare warnings and an explosion that occurred near a vehicle in which he was riding.  Dr. T.T.E. reported that these events resulted in significant startle and fear response in the Veteran.  Dr. T.T.E. noted the Veteran's report that when he returned from Iraq, he "found his level of drinking escalating, experiencing crying episodes consistently, struggling with flashback episodes triggered by loud noise and anything reminding him of the war, as well as struggling with nightmares."  Dr. T.T.E. diagnosed the Veteran with PTSD, major depressive disorder, dysthymic disorder, and alcohol dependence in remission.

VA treatment records document the Veteran's continuing diagnoses of depression and alcohol dependence.  In the December 2010 VA psychological examination, the examiner reported that the Veteran's responses to the MMPI-2 indicated "an invalid, exaggerated symptom pattern.  His results on this inventory were uninterpretable due to his response style."  The examiner further explained that the Veteran's total Structured Inventory of Malingered Symptomatology (SIMS) screening revealed a total score of 29 which "was elevated above the recommended cut off score of 14 for the identification of suspected exaggeration of symptoms..."  The examiner diagnosed the Veteran with major depressive disorder, alcohol dependence, and personality disorder, NOS.  The examiner explained that "[i]t appeared that he attempted to display himself in a severely distorted manner and noted a number of complaints seen as being more extreme.  These concerns make it very difficult to clarify possible areas of genuine distress."  The examiner continued, "[r]eview of notes did indicate longstanding history of depression, alcohol dependence, and personality traits that appear to have more of an impact on the Veteran's functioning, versus possible PTSD related symptoms."  The examiner did not render an opinion as to medical nexus with respect to the diagnosed major depressive disorder.
The Veteran presented sworn testimony during an April 2011 Board hearing at which time he testified concerning in-service stressors including scud missile attacks, chemical weapons alarms, and an acute fear of enemy attacks during his deployment in Southwest Asia.  Additionally, the Veteran's representative identified and referenced a journal article dated in 2003 in the Archives of Clinical Neuropsychology entitled "Diagnostic Accuracy of the Structured Inventory of Malingered Symptomatology (SIMS) in Detecting Instructed Malingering."  The Veteran's representative contended that this article calls into question the December 2010 VA examiner's reliance on the SIMS screening as a method to identify malingering.  See the April 2011 Board hearing transcript, pg. 3.  The Veteran and his representative also drew the Board's attention to the August 2009 private psychological evaluation from Dr. T.T.E., which supports a diagnosis of chronic PTSD.

The Board initially observes that the Veteran's statements and testimony concerning in-service stressors are not new as such evidence is merely redundant of the contentions already of record.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  To this end, the Board notes that at least one of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity during his service.  Specifically, and in this regard, the Board notes that the Veteran reports that he experienced fear and anxiety while stationed in Saudi Arabia and Iraq due to the scud missile and chemical weapons alarms.  The Board notes that it is undisputed that the Veteran served in Saudi Arabia and Iraq during the Gulf War.  Therefore, based on these particular in-service stressors-including specifically the Veteran's reported experiencing fear of imminent danger of being injured or killed-are consistent with his service in Southwest Asia.  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the Board finds that the new PTSD regulations do apply to the current appeal.

Moreover, the Board notes that the PTSD diagnosis rendered by Dr. T.T.E. in the August 2009 VA examination is new as it was not previously of record when the prior decision was made.  Moreover, Dr. T.T.E. rendered the diagnosis based upon the Veteran's description of in-service stressors including a fear of hostile military activity.  Thus, the psychological examination by Dr. T.T.E. is both new and material as it is supporting evidence of both diagnosis and nexus with military service.

As a result, the Board finds that the August 2009 private psychological evaluation constitutes new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for an acquired psychiatric disorder to include PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD has been received; to this limited extent, the appeal of this issue is granted.


REMAND

With respect to the reopened claim of entitlement to service connection for acquired psychiatric disorder to include PTSD, the Veteran essentially contends his in-service fear of hostile military activity caused his current psychiatric disability.

As indicated above, the Veteran has submitted evidence to demonstrate that he is diagnosed with PTSD.  See, e.g., the psychological evaluation by Dr. T.T.E. dated August 2009.  In contrast, the December 2010 VA examiner declined to diagnose the Veteran with PTSD due, in part, to his conclusion that the Veteran was exaggerating certain psychological symptoms.  As noted above, in order to rebut the findings of the December 2010 VA examiner, the Veteran's representative has identified an article from the Archives of Clinical Neuropsychology that he claims calls into question the VA examiner's reliance on the SIMS screening in order to identify malingering.  This article has not been addressed by a VA examiner in context of the Veteran's claim.  Accordingly, the Board finds that a new VA examination is necessary to determine whether the Veteran is in fact suffering from PTSD.  Also, as indicated above, the Board notes that continuing diagnoses of major depressive disorder and dysthymic disorder have been documented in the record.  There is currently no competent medical evidence of record that addresses the question of medical nexus with regard to these diagnosed psychiatric disorders.

Thus, upon remand, the examiner should either diagnose or rule out a diagnosis of PTSD; in doing so, the examiner should address the above-referenced 2003 article from the Archives of Clinical Neuropsychology.  The examiner should also address the Veteran's in-service stressors, his competent report of continued psychological symptoms, and provide a medical nexus opinion as to the currently diagnosed psychiatric disorders.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Moreover, the Board notes that the Veteran has previously asserted that his psychological symptomatology is aggravated by his service-connected Raynaud's disease.  See the Veteran's statement dated October 1998.  As such, the question of secondary service connection should also be addressed by the VA examiner.

Additionally, the Veteran testified that he receives counseling from the Vet Center.  See the April 2011 Board hearing transcript, pg. 6.  A review of the record demonstrates that the most recent Vet Center treatment records date from 2005.  On remand, any pertinent outstanding treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  C.f. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should provide the Veteran with a letter containing proper notice that specifically informs him of the evidentiary requirements for establishing secondary service connection in accordance to 38 C.F.R. § 3.310.  

2.  After obtaining the appropriate releases where necessary, procure records of any treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received through the Vet Center dating from 2005, in addition to any treatment he received at the VA St. Cloud Healthcare System, or any other VA healthcare system or facility since June 2005.  All such available documents should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of each acquired psychiatric disorder to include PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies, including psychological testing, should be performed.  Testing with a view to determining whether the Veteran in fact experiences PTSD should be included.  The examiner should elicit from the Veteran a detailed account of any instances of psychological symptomatology dating from his military service.

The examiner should either diagnose or rule out PTSD.  The examiner should note all other psychiatric disorders.  In rendering his/her opinion as to diagnosis, the examiner should specifically address the August 2009 psychological evaluation by Dr. T.T.E. and the 2003 article in the Archives of Clinical Neuropsychology referred to above.

For any diagnosed PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the stressor(s) claimed by the Veteran is (are) linked to fear of hostile military activity and adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  ("Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.)  

For any other psychiatric disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such disorder began during service, was chronically worsened during service, or is related to any incident of service.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his psychiatric symptoms since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continued symptoms since service should be set forth in detail.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current psychiatric disorder was caused or permanently worsened beyond natural progression by the Veteran's service-connected disabilities to include Raynaud's disease.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


